Citation Nr: 0206125	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  In July 2000, the Board denied entitlement to an 
initial compensable evaluation for scar residuals of shell 
fragment wounds between the right 4th and 5th toes and 
remanded the issue of service connection for a skin disorder 
to the RO. 

In February 2002, the veteran appeared at a hearing before 
the undersigned Member of the Board at the RO.  At that 
hearing, his representative indicated that although the RO 
had previously granted a claim for service connection for 
shell fragment wounds of the toes, the claim should have 
involved the knees and they were going to raise this issue at 
the RO.  Accordingly, the Board is referring back to the RO 
the issue of entitlement to service connection for shell 
fragment wounds of the knees for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence for an 
equitable disposition of this appeal has been obtained.

2.  The evidence does not show that any current skin disorder 
is related to service, including any skin disorder the 
veteran claims to have experienced during service.



CONCLUSION OF LAW

A current skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a skin disorder, which had its onset during his 
active military service.  This matter was previously before 
the Board and remanded in July 2000 for additional 
development, including obtaining a statement from the veteran 
regarding the details of his active service, and a VA 
examination for his skin.  The Board has reviewed the claims 
file, and is satisfied that the requested development has 
been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
veteran the right to compliance with the remand orders).

As another preliminary matter, the Board notes that during 
the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, there is no prejudice to the veteran 
in proceeding with this appeal, because the requirements 
under the VCAA have been met, as explained below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

The veteran was notified of the evidence needed to 
substantiate his claim by rating decision dated in December 
1998, a January 1999 statement of the case (SOC), and a May 
2001 supplemental statement of the case (SSOC).  The SOC 
contains copies of pertinent regulations.  The claims file 
contains the veteran's service medical records, private 
treatment records, VA treatment records, and statements from 
the veteran and his brother.  The veteran presented testimony 
at a hearing in February 2002, and a copy of the transcript 
is of record.  The veteran was sent a copy of that transcript 
in April 2002, pursuant to his request.  Additionally, the 
record was held open for 60 days following the hearing in 
February 2002, to afford the veteran an opportunity to submit 
additional evidence.  In March 2002, the Board received 
additional evidence from the veteran, which is discussed 
further below.  

The Board is not aware of any additional relevant evidence 
that should be obtained before proceeding with disposition of 
this appeal.  Although the veteran has referenced treatment 
by a private physician in the 1950's (Dr. Betty Owen), he 
noted in an August 1998 statement that she is deceased and 
that to his knowledge no one took over her practice.  He 
further noted that she was his treating physician at a 
private hospital in 1977.  Those records are in the claims 
file.  In a recent statement received in March 2002, the 
veteran indicated that two of the three doctors that he was a 
patient under are deceased, and the medical records from 
those doctors are no longer available.  

The veteran was afforded VA examinations in September 1998 
and April 2001 in connection with the claim on appeal.  The 
Board finds those examinations thorough and complete, as 
discussed further in the decision below, and the Board does 
not find that an additional VA examination or medical opinion 
is necessary in this case.  In short, the Board finds that 
all requirements under the VCAA regarding notice and duty to 
assist have been satisfied, and the case is ready for 
appellate disposition.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

It is noted that the veteran submitted additional evidence 
directly to the Board in March 2002, following his February 
2002 hearing before the undersigned Member of the Board.  
Prior to February 22, 2002, the provisions of 38 C.F.R. 
§ 20.1304(c) required that any additional evidence submitted 
by the veteran and accepted by the Board be referred to the 
RO for review and preparation of an SSOC, unless this 
procedural right was waived in writing or at a hearing.  That 
regulation was subsequently amended, and the waiver provision 
eliminated, effective February 22, 2002.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002).  As such, the Board may proceed with 
this appeal.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  For certain skin diseases, such as 
scleroderma, service connection may be satisfied by 
presumption if evidence establishes that a current disorder 
became manifest to a degree of 10 percent within one year of 
service separation.  38 U.S.C.A. §§ 1101; 1112; 38 C.F.R. 
§§ 3.307; 3.309.

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

The veteran's service medical records are negative for any 
evidence of a skin disorder.  The service entrance 
examination report, dated in June 1951, indicates that his 
skin was normal.  The veteran's service separation 
examination report, dated in May 1954, also characterizes the 
veteran's skin as normal.  According to the veteran's DD Form 
214, Report of Separation from the Armed Forces of the United 
States, the veteran's decorations include the Korean Service 
Medal with 3 stars, and the Purple Heart Medal.

Following service separation, the first available medical 
evidence documenting treatment for a skin disorder appears in 
June 1977, at which time the veteran was diagnosed with 
psoriasis at Middletown Hospital.  Upon admission, the 
veteran was noted to have had psoriasis "off an on for many 
years," although there was no precise date of onset noted.  

Private treatment records from Jeffery S. Zollett, M.D., 
dated from January 1989 to December 2000, contain an 
assessment of psoriasis in September 1989 and October 1993, 
chronic dermatosis in September 1994, and pruritus in July 
1998 and January 2000.

In September 1998, the veteran was afforded a VA examination, 
and was diagnosed with psoriasis.  The veteran related to the 
examiner that ever since he joined service and was in Korea, 
he had had a recurrent skin rash all over his body.  He 
described the rash as scaly, silvery plaques, which primarily 
occurred on his elbows and knees, although he had developed 
lesions on his face and lower legs.  The veteran indicated 
that the skin condition had never completely cleared, and 
varied in severity.  He stated that he had used multiple 
different lotions and creams, and he scratched vigorously at 
times.  The examiner noted multiple, small, erythematous 
plaques with slight scaling, scattered on his face and brow.  
There was also some scaling on the hairline.  The elbows had 
multiple confluent plaques and lichenification, with some 
areas of excoriation.  There were small plaques on his hands, 
knees, and scarring on his legs.  The veteran admitted that 
his skin disorder made him nervous and embarrassed.  

VA outpatient treatment records dated from January 1999 to 
March 1999, reflect that in January 1999 the veteran was seen 
with complaints of a rash on his hands, knees, trunk, and 
scalp, which he claimed started in Korea.  The rash was 
described as pruritic, and flaking constantly.  The physical 
examination revealed a flaking rash on the hairline, which 
appeared to be seborrheic dermatitis versus psoriasis.  There 
was a similar rash on the extensor surfaces and patches on 
the trunk.  The veteran was assessed with probable psoriasis, 
and prescribed a Selenium sulfide lotion for the scalp, and 
triamcinolone cream for the hands.  In a follow-up 
appointment in March 1999, the veteran reported that the 
lotion and cream had helped.  A March 1999 statement from 
that same treating VA physician indicates that the veteran 
had psoriasis "which started after he was in Korea."  The 
doctor noted that during service the veteran had been exposed 
to fuel oils and other hydrocarbons, which were known to 
cause psoriasis.  The doctor indicated that he could not 
"further imply a causal relation."

In August 2000, the veteran submitted a statement describing 
his active service.  He indicated that his duties included 60 
days on the front line as a machine gunner, and 30 days off 
as a reservist waiting for rotation.  He stated that in 
September 1952, he was wounded with shrapnel on the front 
lines.  He noted that until that time, he never had any skin 
problems.  He stated that the heaters in their tents were 
heated with fuel oil, and he helped load and unload fuel oil 
in large containers, sometimes spilling and saturating his 
clothes.  The veteran related that sometimes he could not 
change clothes for weeks at a time, and he would rarely get a 
shower.  He stated that after he was working around fuel oil, 
his skin began to break out all over his legs, body, back, 
and head.  Since service separation, the veteran maintained 
that he has treated his skin disorder with different creams 
and lotions, which sometimes helped.  He stated that the skin 
disorder worsened as he aged, and caused him a great deal of 
embarrassment.  

In October 2000, the veteran submitted another statement 
describing his in-service skin disorder.  He noted that he 
delivered fuel oil in service, which would spill on his 
clothes.  He stated that his skin was in constant contact 
with fuel oil, and that it was during this time that he first 
noticed a rash on his body.  He stated that he was first 
treated by a corpsman with calamine lotion, as well as other 
salves and creams that provided temporary relief.  He 
indicated that the was not given a physical examination upon 
service separation, merely a "check mark exam."  

In April 2001, the veteran underwent an additional VA 
examination for skin disorders.  The examiner indicated that 
he had reviewed the veteran's claims file in its entirety.  
The examiner provided a comprehensive medical history, based 
on his review of the claims file and the veteran's report of 
his history.  The examiner acknowledged the veteran's 
contentions that he was exposed to fuel oils and hydrocarbons 
while in service.  However, the examiner stated that 
"[w]hile exposure on the irritant fuel oils may cause a 
flare in the rash associated with psoriasis in a person who 
has psoriasis, exposure to such oils does not cause 
psoriasis."  The examiner further commented that "[t]he 
veteran's description of the rash for which he sought 
treatment while he was in Korea was of a pruritic rash was 
effectively treated with Calamine lotion and resolved."  The 
examiner indicated that "[p]soriasis typically is a non-
pruritic and treatment with calamine lotion would have no 
effect on a psoriatic plaque."  The examiner noted that 
psoriasis is a life-long condition that "waxes and wanes."  
The examiner indicated that there is no reference to skin 
rashes on the veteran's discharge physical, and "[d]espite 
his stated concern, the veteran is currently not being 
treated for his psoriasis."  

In the February 2002 hearing, the veteran related that he had 
a "check-mark" examination upon service separation.  The 
veteran said he wanted to get out of the service.  As such, 
the veteran indicated that his service medical records were 
not necessarily accurate.  The veteran stated that his skin 
was embarrassing, and precluded him from working with ease.  
The veteran indicated that his skin disorder never completely 
went away, but would vary in severity.  He stated that he 
first sought treatment for a skin disorder in the 1950's, but 
that the doctor who treated him had passed away, and the 
treatment records were not available.  Following treatment in 
the 1950's, the veteran indicated that the next treatment was 
in the 1970's, when he was treated at Middletown Hospital.  

Shortly following the hearing, in March 2002 the veteran 
submitted additional evidence to the Board including a March 
2002 statement from Dr. Zollett, medical documentation from 
ARMCO medical department for the period from 1955 to 1997, 
and a statement from his brother.  The ARMCO records contain 
information pertaining to occupational injuries, but do not 
identify any skin disorders other than a small cyst under the 
right arm in July 1980 and there is no reference to any skin 
problems in service.  The statement from Dr. Zollett simply 
indicates that he has treated the veteran since 1989 for 
psoriasis.  The statement from the veteran's brother 
indicated that the veteran never had a skin disorder prior to 
service, but when he returned from service he always wore 
long pants and long sleeved shirts to hide his knees and 
elbows.  He also indicated that the veteran was embarrassed 
to discuss his skin condition.  

The Board has reviewed all the evidence of record, and 
concludes that the preponderance of the evidence is against a 
claim for service connection for a skin disorder.  Initially, 
the Board notes that the veteran's service medical records 
are negative for any evidence of a skin disorder.  In fact, 
as described above, his service separation examination report 
describes his skin as normal.  Nevertheless, the Board 
acknowledges the veteran's statements and testimony of record 
that he frequently was exposed to fuel oil during service, 
and sometimes had his clothing saturated with fuel oil and 
was unable to change his clothes or shower.  The Board notes 
that the veteran served as a front line machine gunner during 
service, and the events he describe are consistent with 
combat circumstances.  To that extent, the Board accepts as 
truthful the veteran's statements that he developed a skin 
disorder during service around the time that his body was in 
frequent contact with fuel oil.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The Board also acknowledges the 
veteran's statements that he did not receive a full physical 
examination upon service separation, but was merely given a 
"check mark exam."  

Accepting that the veteran had a rash or a skin disorder 
during service, the veteran's claim still fails for other 
reasons.  Following service separation, the first 
documentation of treatment for a skin disorder is in 1977, 
approximately 13 years after discharge from active service.  
There is no evidence of treatment for a skin disorder during 
the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  
While the veteran testified that he sought treatment for a 
skin disorder in the 1950's, he indicated that the treating 
physician passed away, and the records for any such treatment 
are unavailable.  Moreover, the veteran testified that 
following the 1950's, the next treatment he received for his 
skin disorder was in the 1970's, thus suggesting a gap in 
continuity of treatment.  See 38 C.F.R. § 3.303(b).  

In 1977, the veteran was diagnosed with psoriasis at 
Middletown Hospital.  It was noted that the veteran had 
psoriasis "off and on for many years," although a more 
precise date of onset was not provided, and there was no 
indication that the disorder began during the veteran's 
active service.  Following that hospital visit, there is 
another gap in treatment for at least 10 years.  See 
38 C.F.R. § 3.303(b).  The next record of treatment for a 
skin disorder is in 1989, at which time the veteran was 
diagnosed with psoriasis by Dr. Zollett.  Although from 1989 
to the present the record contains more consistent treatment 
for a skin disorder (at times variously diagnosed), the 
record contains no medical opinion or evidence of a causal 
relationship between any current skin disorder and an 
incident of the veteran's active service.  While the VA 
physician in a March 1999 statement indicated that fuel oils 
and hydrocarbons are known to cause appearance of psoriasis, 
the doctor did not definitively state that the veteran's 
psoriasis (or any other skin disorder) was caused by fuel oil 
exposure.  Rather, he made a general statement that the 
veteran was "exposed to fuel oils and other hydrocarbons 
which are known to cause appearance of psoriasis."  
Moreover, the examiner stated that the veteran's psoriasis 
"started after he was in Korea."

The Board acknowledges the veteran's October 2000 statement 
in which he claimed that the September 1998 VA examination 
was conducted by a woman, and that he was not asked to remove 
his clothes, thus, preventing the examiner from seeing the 
worst of his disease.  Nevertheless, the Board emphasizes 
that the question as to whether the veteran currently has a 
skin disorder is not in dispute.  In fact, the Board finds 
adequate medical evidence that the veteran currently has a 
skin disorder.  Rather, the determinative question in this 
appeal is whether there is a causal link between any current 
skin disorder and the veteran's active service.  That 
evidence is simply not present.  The September 1998 VA 
examination provided adequate evidence as to the current 
nature of the veteran's skin disorder, but did not comment on 
the etiology of the skin disorder.  The April 2001 VA 
examination report contains probative opinions regarding 
etiology.  

In the April 2001 VA examination, the examiner concluded that 
although exposure to fuel oils and hydrocarbons "may cause a 
flare in the rash associated with psoriasis in a person who 
has psoriasis," exposure to those oils does not cause 
psoriasis.  Additionally, the examiner indicated that based 
on the description provided by the veteran of his in-service 
skin disorder and treatment, the skin disorder that the 
veteran was treated for in service was a pruritic rash, which 
was treated with calamine lotion and resolved.  The examiner 
further stated that the veteran was not currently being 
treated for psoriasis.  From these statements, it appears 
that the examiner suggested that any in-service skin disorder 
had resolved, and the examiner did not provide a positive 
causal link between any current skin disorder and the 
veteran's active service.  The Board finds this opinion 
persuasive, in that the examiner reviewed the veteran's 
claims file, provided a comprehensive summary of the 
veteran's medical history, and conducted a physical 
examination.  

In short, there is no persuasive medical evidence indicating 
that any current skin disorder had its onset during the 
veteran's active service.  While the veteran and his brother 
have provided statements indicating that the veteran did not 
have a skin disorder prior to service, but had a skin 
disorder following service, those statements alone are not 
sufficient to establish an award of service connection.  
While laypersons are competent to testify as to observations, 
they are not competent to provide evidence requiring medical 
expertise, such as the etiology of a disorder or whether 
symptoms are related to a current disorder.  See Espiritu, 2 
Vet. App. at 494-95 (laypersons may be competent to provide 
an "eye-witness account of a veteran's visible symptoms," 
but they are not capable of offering evidence that requires 
medical knowledge).  Rather, medical evidence linking a 
current skin disorder to service is needed to support the 
claim of service connection.  In this case, the medical 
evidence, especially the VA examination in April 2001 is 
against a finding that the veteran has a current skin 
disorder that is related to service. 

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for a skin disorder, and the 
appeal is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
(West Supp. 2001) are not applicable, and the appeal as to 
this issue is denied.    


ORDER

Service connection for a skin disorder is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

